Citation Nr: 0120151	
Decision Date: 08/06/01    Archive Date: 08/14/01

DOCKET NO.  01-05 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, claimed as post-traumatic stress 
disorder (PTSD).

2.  Entitlement to an increased evaluation for a shell 
fragment wound to muscle group XI on the left, with history 
of thrombophlebitis, currently evaluated as 20 percent 
disabling.

3.  Entitlement to an increased evaluation for a shell 
fragment wound to muscle group XIX, currently evaluated as 10 
percent disabling.

4.  Entitlement to a compensable evaluation for a shell 
fragment wound to muscle group XIV of the right thigh.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Jonathan E. Taylor, Associate Counsel


INTRODUCTION

The appellant served on active duty from September 1966 to 
January 1975.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a November 2000 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO).  

The issue regarding the appellant's claim for service 
connection for PTSD has been rephrased to more accurately 
reflect the appellant's diagnosed disability.

The appellant's increased rating claims will be addressed in 
the REMAND portion of this decision.


FINDINGS OF FACT

1.  The appellant has been diagnosed with generalized anxiety 
disorder with features of PTSD.

2.  The appellant is a veteran of combat in Vietnam.

3.  A VA physician has stated that the appellant's 
generalized anxiety disorder is related to his service in 
Vietnam.



CONCLUSION OF LAW

The appellant's generalized anxiety disorder with features of 
PTSD was incurred during service.  38 U.S.C.A. §§ 1110, 1131, 
1154 (West 1991); 38 C.F.R. §§ 3.102, 3.303, 3.304(d), 
3.304(f) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant's military personnel records reflect that he 
served in Vietnam.  He has been awarded the Purple Heart 
Medal and the Combat Infantryman Badge.

At a July 2000 VA PTSD examination, the appellant stated that 
he had been injured in Vietnam.  He reported that, after he 
recovered, he was part of a four-man crew in a helicopter 
that was shot down.  Two of the crewmembers were killed.  
Based on the symptoms reported by the appellant and those 
observed during the examination, the examiner diagnosed 
generalized anxiety disorder secondary to exposure in the 
Vietnam War.  The examiner added that the appellant had PTSD 
features and generalized anxiety disorder.  The examiner 
opined that the appellant's symptoms were not severe enough 
to meet the diagnostic criteria for PTSD but that the 
appellant did satisfy the diagnostic criteria for generalized 
anxiety disorder related to the Vietnam War.

To establish service connection for a claimed disability, the 
facts, as shown by the evidence, must demonstrate that a 
particular disease or injury resulting in current disability 
was incurred during active service.  See 38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. § 3.303 (2000).  When a disease 
is first diagnosed after service, service connection may 
nevertheless be established by evidence demonstrating that 
the disease was in fact incurred during the veteran's 
service, or by evidence that a presumption period applied.  
See 38 C.F.R. §§ 3.303, 3.307, 3.309 (2000); see also 
38 C.F.R. § 3.304(f) (2000) (Service connection for PTSD 
requires medical evidence diagnosing the condition, and 
credible supporting evidence that the claimed in-service 
stressor actually occurred, as well as a link, established by 
the medical evidence, between current symptomatology and the 
claimed in-service stressor); Zarycki v. Brown, 6 Vet. App. 
91 (1993) (If the claimed in-service stressor is related to 
combat, service department evidence that the veteran engaged 
in combat or that the veteran was awarded a combat citation 
will be accepted, in the absence of evidence to the contrary, 
as conclusive evidence of the claimed in-service stressor.).

In this case, the appellant has not been diagnosed with PTSD; 
however, the appellant has been diagnosed with generalized 
anxiety disorder with features of PTSD.  Further, the 
examiner at the July 2000 VA PTSD examination specifically 
related the appellant's acquired psychiatric disorder to his 
experiences in Vietnam and the record supports this finding.  
Based on this diagnosis and the appellant's verified exposure 
to combat with the enemy in Vietnam the Board concludes that 
the evidence demonstrates that the appellant has generalized 
anxiety disorder with features of PTSD as a result of his 
military service.


ORDER

Entitlement to service connection for generalized anxiety 
disorder with PTSD features is granted.


REMAND

In July 2000 the appellant underwent a VA arteries, veins, 
and miscellaneous examination.  The findings contained in the 
examination report are incomplete.  Where the record does not 
adequately reveal the current state of the claimant's 
disability, the fulfilment of the statutory duty to assist 
requires a thorough and contemporaneous medical examination.  
Suttman v. Brown, 5 Vet. App. 127, 138 (1993); Green (Victor) 
v. Derwinski, 1 Vet. App. 121, 124 (1991).  Accordingly, the 
appellant should be scheduled for a new examination.

The Board notes further that the appellant's service medical 
records do not contain the records of treatment of his 
original injuries.  Evaluation of muscle disabilities depends 
largely on the nature and treatment of the original injury.  
See 38 C.F.R. § 4.56 (2000).  Therefore, the RO should 
attempt to obtain clinical records from the facilities at 
which the appellant was treated following his injuries.

Finally, the Board notes that, at the July 2000 VA arteries, 
veins, and miscellaneous examination, the appellant reported 
that he did not have an injury to his right thigh and that 
his left thigh was the disabled one.  The appellant is 
service-connected for a shell fragment wound to muscle group 
XIV of his right thigh.  If this is erroneous, the RO should 
correct it.

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(codified as amended at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, and 5107 (West Supp. 
2001)) are fully complied with and 
satisfied. 

2.  The RO should seek from National 
Personnel Records Center additional 
information regarding the appellant's 
shrapnel or gunshot wounds received in 
1968 in Vietnam and treatment therefor.  
Possible sources include: additional 
service medical records for the appellant 
which were not yet available at the NPRC 
in May 1975, the appellant's service 
personnel records, clinical records from a 
hospital in Vietnam (The appellant appears 
to have identified the 24th Field 
Evacuation Hospital.), and clinical 
records from Martin Army Hospital in Fort 
Benning, Georgia, in 1968 and 1969.  
Although the records from Fort Benning may 
not reflect contemporaneous treatment of 
the appellant's wounds, the medical 
history obtained in 1968 and 1969 would 
likely contain more information than the 
records currently in the claims folder.  
Because the NPRC is the source for all of 
these records, it should tailor the search 
in order to make it as logical, efficient, 
and productive as possible-sources may be 
added or excluded from the list above 
where appropriate.  All efforts should be 
clearly documented in the claims folder.

3.  The RO should clarify whether the 
service-connected injury to muscle group 
XIV is in his left thigh or his right 
thigh.

4.  The appellant should be afforded a VA 
muscles examination to assess the 
severity of his service-connected wounds.  
The claims folder should be made 
available to the examiner for review 
before the examination.

5.  Thereafter, the RO should readjudicate 
this claim.  If the benefits sought on 
appeal remain denied, the appellant and 
the appellant's representative should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters that the Board has remanded 
to the regional office.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

 



